Title: To George Washington from Richard Henry Lee, 20 October 1777
From: Lee, Richard Henry
To: Washington, George



Dear Sir
York [Pa.] the 20th October 1777

Your favor of the 16th I received yesterday, and was a good deal surprised to find you had been told that Congress had appointed Gen. Conway a Major General. No such appointment has been made, nor do I believe it will, whilst it is likely to produce the evil consequences you suggest. It is very true, that both within and without doors, their have been Advocates for the measure, and it has been affirmed that it

would be very agreeable to the army, whose favorite Mr Conway was asserted to be. My judgement on this business was not formed until I received your letter. I am very sure Congress would not take any step that might injure the Army, or even have a tendency that way; and I verily believe they wish to lessen your difficulties by every means in their power, from an entire conviction that the purest motives of public good direct your actions.
The business of a Board of War is so extensive, so important, and demanding such constant attention, that Congress see clearly the necessity of constituting a new Board, out of Congress, whose time shall be entirely devoted to that essential department. It is by some warmly proposed that this board shall be filled by the three following gentlemen, Colo. Read, Colo. Pickering the present Adjutant General, and Colo. Harrison your Secretary. And that Gen. Conway be appointed A.G. in the room of Colo. Pickering. It is my wish, and I am sure it is so of many others, to know your full and candid sentiments on this subject. For my own part, I cannot be satisfied with giving any opinion on the point until I am favored with your sentiments, which I shall be much obliged to you for Sir as soon as your time will permit. It has been affirmed that Gen. Conway would quit the service if he were not made a M. General. But I have been told, in confidence, that he would leave it at the end of this Campaign if he was appointed, unless his word of honor were taken to continue for any fixed time. And it is a question with me whether the Advocates for Gen. Conway will not miss their aim if he should be appointed A. General, unless he has the rank of Maj. General also. My reason for thinking so, is, that I have been informed Gen. Conway desires to retire to his family, provided he can carry from this Country home with him, a rank that will raise him in France. It is very certain that the public good demands a speedy erecting, and judicious filling of the new Board of War; and I sincerely wish it may be done in the most proper manner. I do not imagine Congress would appoint Colo. Harrison without first knowing whether you could spare him, nor do I think that so important an office as that of A.G. should be touched without maturest consideration.
We every moment expect the Express with an account that will enable us to congratulate you on the surrender of Gen. Burgoyne and the remains of his shattered army. This will be one of the Prussian sixes, and I augur that the other will soon cast up upon the Delaware. I am, with sincerest wishes for your health and success, dear Sir your most affectionate and obedient servant

Richard Henry Lee

